******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
JAY R. LIEBERMAN v. MICHAEL ARONOW ET AL.
                (SC 19452)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald, Espinosa and
                            Robinson, Js.
     Argued September 8—officially released December 8, 2015

 Jeffrey J. Mirman, for the appellant (plaintiff).
 Heena Kapadia, for the appellee (named defendant).
 Victor R. Perpetua, principal attorney, for the appel-
lee (defendant Freedom of Information Commission).
  George Jepsen, attorney general, and Walter Menji-
var and Jeffrey Blumenthal, assistant attorneys gen-
eral, filed a brief for the appellees (defendant University
of Connecticut Health Center et al.).
                          Opinion

   EVELEIGH, J. The primary issue in this appeal is
whether two reports (reports) relating to the resolution
of a formal grievance alleging misconduct against a
state university faculty member fall within the exemp-
tion from disclosure under the Freedom of Information
Act (act), General Statutes § 1-200 et seq., created by
General Statutes § 10a-154a.1 The plaintiff, Jay R. Lieber-
man, the chairman of the orthopedic surgery depart-
ment at the defendant University of Connecticut Health
Center (health center),2 appeals from the judgment of
the trial court dismissing his appeal from the final deci-
sion of the defendant Freedom of Information Commis-
sion (commission). The commission concluded that the
reports do not constitute a ‘‘record of the performance
and evaluation’’ within the meaning of § 10a-154a and
that, therefore, the health center was required to dis-
close the reports pursuant to a request by the defendant
Michael Aronow, an orthopedic surgeon at the health
center.3
   On appeal, Lieberman claims, inter alia, that the trial
court improperly interpreted the language and legisla-
tive history of § 10a-154a. Aronow and the commission
contend that the trial court properly concluded that the
reports do not constitute a ‘‘record of the performance
and evaluation’’ of a faculty member under § 10a-154a.
We agree with Aronow and the commission and con-
clude that the reports at issue in this appeal do not
fall within the exemption from disclosure contained in
§ 10a-154a. Accordingly, we affirm the judgment of the
trial court dismissing Lieberman’s appeal from the com-
mission’s decision.
  The record reveals the following undisputed facts
and procedural history. Aronow filed a grievance with
the Health Center Appeals Committee (committee)
against Lieberman. In the grievance, Aronow accused
Lieberman of ‘‘incivility, vindictiveness, attempted
intimidation, disrespectfulness, and harassment’’
directed against Aronow, other health center faculty,
orthopedic residents, medical students, orthopedic
department and hospital staff, other administrators, and
physicians outside the health center system. Pursuant
to the health center’s grievance procedures, the com-
mittee issued a four page report of its findings regarding
Aronow’s grievance. The committee’s report was subse-
quently sent to the Office of the Executive Vice Presi-
dent of Academic Affairs at the University of
Connecticut. The task of reviewing the committee’s
report was then delegated to Philip Austin, president
emeritus of the University of Connecticut. Austin subse-
quently wrote a one page report on the matter. Aronow
requested copies of these reports pursuant to the act.
The health center denied Aronow’s request, reasoning
that the reports were exempt from disclosure pursuant
to § 10a-154a.
   Aronow then filed a complaint with the commission,
alleging that the health center had violated the act by
failing to provide the reports.4 Following a contested
case hearing and an in camera inspection of the reports,
a hearing officer of the commission issued a proposed
decision concluding that the reports were not exempt
from disclosure pursuant to § 10a-154a. Thereafter, the
commission issued its decision, concluding that the
reports were not exempt from disclosure under § 10a-
154a and constituted ‘‘ ‘[p]ublic records’ ’’ within the
meaning of General Statutes § 1-200 (5).5 In its decision,
the commission reasoned as follows: ‘‘[The reports]
evidence the work of professionals involved in the reso-
lution of a grievance. The [reports] further evidence
that such [a] resolution is accomplished by means of
a bifurcated process in which the first stage of the
process includes a fact-finding procedure and a recom-
mendation with regard to the substantive allegations,
and the second stage of the process involves a final
decision as to whether a violation has occurred. . . .
[T]he procedure at issue is unlike a ‘performance
review’ in that its main focus concerns the allegations
of a grievance, and not an in-depth, [year long] focus
on an employee’s development, work product and
behavior. . . . [T]he fact that a grievance procedure
and the resulting records may include reference to [fact
based] events does not transform the procedure into
something other than a mechanism for resolving work-
place disputes, nor does it transform the [reports] into
something other than [a] written recommendation and
[a] final decision with regard to [a] filed grievance.’’
Accordingly, the commission ordered the health center
to provide Aronow with a copy of the reports free of
charge.
   Lieberman then filed an administrative appeal pursu-
ant to General Statutes § 4-183 of the Uniform Adminis-
trative Procedure Act (UAPA). In addition to filing his
administrative appeal, Lieberman obtained a stay of the
commission’s decision from both the commission and
the trial court. The trial court further granted the com-
mission’s motion to seal the reports. The trial court
considered ‘‘whether the reports are records of teacher
performance or of teacher discipline and misconduct.’’
Relying on the Appellate Court’s construction of Gen-
eral Statutes § 10-151c in Wiese v. Freedom of Informa-
tion Commission, 82 Conn. App. 604, 847 A.2d 1004
(2004), the trial court concluded that the commission
properly determined that the reports do not constitute
a ‘‘ ‘record of the performance and evaluation’ ’’ of a
faculty member under § 10a-154a, reasoning that ‘‘the
purpose of the reports is to respond to a grievance about
workplace misconduct and not primarily to create a
record of performance and evaluation of an individual
faculty member.’’ This appeal followed.6
  On appeal, Lieberman asserts that the text of § 10a-
154a plainly and unambiguously supports his position
that the reports qualify as a ‘‘record of [the] perfor-
mance and evaluation’’ of a state university faculty or
professional staff member. Lieberman further contends
that the trial court improperly applied the judicial analy-
sis of § 10-151c to § 10a-154a. Lieberman urges this
court to interpret § 10a-154a as establishing a bright
line test by which a record is exempt from disclosure
if it contains any form of performance evaluation,
regardless of the purpose behind the creation of the
document, unless the faculty member who is the subject
of such record consents to its disclosure.
   In response, Aronow and the commission contend
that, given the nearly identical language of the statutes
and the references to § 10-151c in the legislative history
of § 10a-154a, the trial court properly looked to prior
judicial interpretations of § 10-151c and correctly
applied the Appellate Court’s decisions regarding
records of misconduct in determining that the reports
fall outside the scope of § 10a-154a. Thus, Aronow and
the commission contend that the legislature was con-
cerned about the confidentiality of formal evaluations
when it enacted § 10a-154a, and not documents stem-
ming from the filing of a formal grievance alleging mis-
conduct against a state university faculty member.
  By way of background, we cite briefly the policy of
the act. The act provides in relevant part that ‘‘[e]xcept
as otherwise provided by any federal law or state stat-
ute, all records maintained or kept on file by any public
agency, whether or not such records are required by
any law or by any rule or regulation, shall be public
records and every person shall have the right to (1)
inspect such records promptly during regular office or
business hours, (2) copy such records . . . or (3)
receive a copy of such records . . . .’’ General Statutes
§ 1-210 (a).
   ‘‘[T]he overarching legislative policy of [the act] is
one that favors the open conduct of government and
free public access to government records.’’ (Internal
quotation marks omitted.) Board of Selectmen v. Free-
dom of Information Commission, 294 Conn. 438, 450,
984 A.2d 748 (2010). ‘‘[I]t is well established that the
general rule under the [act] is disclosure, and any excep-
tion to that rule will be narrowly construed in light of
the general policy of openness expressed in the [act].
. . . [Thus] [t]he burden of proving the applicability of
an exception [to disclosure under the act] rests upon the
party claiming it.’’ (Internal quotation marks omitted.)
Director, Dept. of Information Technology v. Freedom
of Information Commission, 274 Conn. 179, 187, 874
A.2d 785 (2005).
   We begin by setting forth the standard of review.7
‘‘This court reviews the trial court’s judgment pursuant
to the . . . UAPA . . . . Under the UAPA, it is [not]
the function . . . of this court to retry the case or to
substitute its judgment for that of the administrative
agency. . . . Even for conclusions of law, [t]he court’s
ultimate duty is only to decide whether, in light of the
evidence, the [agency] has acted unreasonably, arbi-
trarily, illegally, or in abuse of its discretion. . . .
[Thus] [c]onclusions of law reached by the administra-
tive agency must stand if the court determines that they
resulted from a correct application of the law to the
facts found and could reasonably and logically follow
from such facts. . . . [Similarly], this court affords def-
erence to the construction of a statute applied by the
administrative agency empowered by law to carry out
the statute’s purposes. . . . Cases that present pure
questions of law, however, invoke a broader standard
of review than is . . . involved in deciding whether, in
light of the evidence, the agency has acted unreason-
ably, arbitrarily, illegally or in abuse of its discretion.
. . . Furthermore, when a state agency’s determination
of a question of law has not previously been subject to
judicial scrutiny . . . the agency is not entitled to spe-
cial deference. . . . We have determined, therefore,
that the traditional deference accorded to an agency’s
interpretation of a statutory term is unwarranted when
the construction of a statute . . . has not previously
been subjected to judicial scrutiny [or to] . . . a gov-
ernmental agency’s time-tested interpretation . . . .
Even if time-tested, we will defer to an agency’s inter-
pretation of a statute only if it is reasonable; that reason-
ableness is determined by [application of] our
established rules of statutory construction. . . .
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In seeking to determine that
meaning, General Statutes § 1-2z directs us first to con-
sider the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered. . . . The test
to determine ambiguity is whether the statute, when
read in context, is susceptible to more than one reason-
able interpretation. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance to
the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . . The issue of statutory interpreta-
tion presented in this case is a question of law subject to
plenary review.’’8 (Citations omitted; internal quotation
marks omitted.) Freedom of Information Officer, Dept.
of Mental Health & Addiction Services v. Freedom of
Information Commission, 318 Conn. 769, 780–82, 122
A.3d 1217 (2015).
  We begin with the text of § 10a-154a, which provides:
‘‘Any record maintained or kept on file by a board of
trustees of a constituent unit of the state system of
higher education which is a record of the performance
and evaluation of a faculty or professional staff mem-
ber of such constituent unit shall not be deemed to be
a public record and shall not be subject to disclosure
under the provisions of section 1-210, unless such fac-
ulty or professional staff member consents in writing
to the release of his records by the board of trustees
of the constituent unit. Such consent shall be required
for each request for a release of such records.’’9 (Empha-
sis added.)
   Resolution of Lieberman’s claim depends on whether
the phrase ‘‘record of the performance and evaluation
of a faculty or professional staff member’’ as used in
§ 10a-154a encompasses records involving the resolu-
tion of a formal grievance filed against a faculty mem-
ber. ‘‘Although [c]ourts are bound to accept the
legislative definition of terms in a statute’’; (internal
quotation marks omitted) Rose v. Freedom of Informa-
tion Commission, 221 Conn. 217, 225, 602 A.2d 1019
(1992); the phrase ‘‘record of the performance and eval-
uation’’ is not defined in § 10a-154a or elsewhere in
title 10a of the General Statutes. ‘‘Accordingly, General
Statutes § 1-1 (a) directs that we construe the term
according to its commonly approved usage, mindful of
any peculiar or technical meaning it may have assumed
in the law. We may find evidence of such usage, and
technical meaning, in dictionary definitions, as well as
by reading the statutory language within the context of
the broader legislative scheme.’’ State v. Menditto, 315
Conn. 861, 866, 110 A.3d 410 (2015).
   The term ‘‘evaluate’’ is defined with substantial simi-
larity in numerous sources. Webster’s Third New Inter-
national Dictionary (2002) defines ‘‘evaluate’’ as, inter
alia, ‘‘to examine and judge concerning the worth, qual-
ity, significance, amount, degree, or condition of
. . . .’’ American Heritage College Dictionary (4th Ed.
2002) defines ‘‘evaluate’’ as, inter alia, ‘‘[t]o examine and
judge carefully; appraise.’’ Lastly, Merriam-Webster’s
Collegiate Dictionary (11th Ed. 2011) defines ‘‘evalu-
ate,’’ in relevant part, as ‘‘to determine the significance,
worth, or condition of [usually] by careful appraisal and
study . . . .’’ Although these definitions are helpful in
understanding the term ‘‘evaluation,’’ nothing in these
definitions explains whether the term ‘‘evaluation’’
encompasses reports involving the resolution of a for-
mal grievance.
   Furthermore, we note that ‘‘[i]n interpreting a statute,
[r]elated statutory provisions . . . often provide guid-
ance in determining the meaning of a particular word
. . . .’’ (Internal quotation marks omitted.) Gilmore v.
Pawn King, Inc., 313 Conn. 535, 555–56, 98 A.3d 808
(2014); see also General Statutes § 1-2z. In accordance
with § 1-2z, we next turn to other related statutes for
guidance.
   Section 10-151c, which was enacted in 1984; see Pub-
lic Acts 1984, No. 84-276, § 1; protects the records of
‘‘performance and evaluation’’ of primary and second-
ary public school teachers from disclosure under the
act.10 Section 10-151c provides in relevant part: ‘‘Any
records maintained or kept on file by the Department
of Education or any local or regional board of education
that are records of teacher performance and evaluation
shall not be deemed to be public records and shall not
be subject to the provisions of section 1-210, provided
that any teacher may consent in writing to the release
of such teacher’s records by the department or a board
of education. . . . Notwithstanding any provision of
the general statutes, records maintained or kept on
file by the Department of Education or any local or
regional board of education that are records of the
personal misconduct of a teacher shall be deemed to
be public records and shall be subject to disclosure
pursuant to the provisions of subsection (a) of section
1-210. Disclosure of such records of a teacher’s per-
sonal misconduct shall not require the consent of the
teacher. . . .’’ (Emphasis added.)
   A review of § 10-151c demonstrates that it shares
substantially similar language and structure to § 10a-
154a. Specifically, both statutes contain an exemption
from the general rule of disclosure under the act for
records of ‘‘performance and evaluation.’’11 Despite the
fact that these statutes appear in different titles of the
General Statutes, they address the same subject matter,
namely, records of performance and evaluation of edu-
cators. Therefore, we believe that § 10-151c provides
guidance in determining the meaning of the phrase
‘‘record of the performance and evaluation’’ as used in
§ 10a-154a.
  Although § 10-151c is also silent on what constitutes
a record of ‘‘performance and evaluation,’’ it is part
of a larger statutory scheme requiring evaluations of
teachers. General Statutes § 10-151b (a) requires super-
intendents to evaluate teachers on an annual basis and
provides in relevant part that ‘‘[a]n evaluation pursuant
to this subsection shall include, but need not be limited
to, strengths, areas needing improvement, strategies for
improvement and multiple indicators of student aca-
demic growth. . . .’’12 This statutory language, which
mandates performance evaluations and describes what
the evaluations are to address, supports the conclusion
that records of ‘‘performance and evaluation’’ would be
a part of this formal process performed at the direction
of a superintendent and not something raised by a col-
league or another individual not mandated to con-
duct evaluations.
  Our prior cases interpreting § 10-151c also support
the conclusion that the phrase ‘‘records of teacher per-
formance and evaluation’’ is narrow in scope and was
not intended to include any document that contains
evaluative content pertaining to a teacher. In Kelley v.
Bonney, 221 Conn. 549, 578–79, 606 A.2d 693 (1992), this
court concluded that a verified petition and complaint,
which contained ‘‘the allegations by students, parents
and community members concerning the plaintiff’s con-
duct that were submitted to the [S]tate [B]oard of [E]du-
cation pursuant to its regulations [did] not constitute
‘records of teacher performance and evaluation’ as con-
templated by . . . § 10-151c.’’ Furthermore, in Ottoch-
ian v. Freedom of Information Commission, 221 Conn.
393, 394–96, 604 A.2d 351 (1992), this court considered
whether letters, portions of which concerned the plain-
tiff’s performance as the school’s football coach and
portions of which concerned a violation of a Connecti-
cut Interscholastic Athletic Conference regulation,
were exempt from disclosure pursuant to § 10-151c. The
plaintiff in Ottochian claimed ‘‘that when any evaluative
information pertaining to a teacher appears in a docu-
ment, the entire document is a ‘record’ for purposes of
§ 10-151c, and, therefore, is exempt from disclosure.’’
Id., 397. This court disagreed with the plaintiff and
upheld as reasonable the commission’s determination
that a document was not exempt from disclosure in its
entirety pursuant to § 10-151c where portions of that
document concerned matters of teacher performance
and evaluation and other portions concerned nonevalu-
ative content. Id., 400. Our review of related statutory
provisions and this court’s prior judicial interpretations
of the phrase ‘‘performance and evaluation’’ in the con-
text of § 10-151c indicates that ‘‘a record of the perfor-
mance and evaluation’’ in § 10a-154a should not be
interpreted to include any document that has any evalu-
ative content at all, but is more limited in scope.
   Nevertheless, a review of § 10-151c demonstrates that
it contains explicit limiting language providing that
records of personal misconduct are not to be included
in the definition of ‘‘records of teacher performance
and evaluation . . . .’’13 Section 10a-154a contains no
similar language explicitly limiting the scope of records
of performance and evaluation. Lieberman asserts that
the absence of similar language explicitly limiting the
application of § 10a-154a sufficiently distinguishes § 10-
151c so as to make prior judicial interpretations of
the latter irrelevant to the present case. Specifically,
Lieberman asserts that the fact that the legislature did
not amend § 10a-154a to add an exception for records
of ‘‘personal misconduct,’’ as it did in the case of § 10-
151c, and the fact that § 10a-154a does not expressly
limit its scope to formal faculty and staff evaluations,
demonstrate that any reports containing evaluative
information constitute a ‘‘record of the performance
and evaluation’’ within the meaning of § 10a-154a. In
response, Aronow and the commission assert that the
legislature’s failure to include such limiting language in
§ 10a-154a is not determinative because the ‘‘personal
misconduct’’ language was added merely as a clarifica-
tion to § 10-151c, not to change the statute. We conclude
that both of these interpretations of § 10a-154a are rea-
sonable, and that, therefore, the statute is ambiguous.
Accordingly, we look to extratextual sources for fur-
ther guidance.
   First, we examine the legislative history and the cir-
cumstances surrounding the enactment of § 10a-154a.
The legislative history of No. 89-229, § 1, of the 1989
Public Acts, which enacted § 10a-154a, makes clear that
its primary purpose was to ‘‘clarif[y] that the current
exemption in the [act] for personnel records includes
performance evaluations.’’14 32 H.R. Proc., Pt. 14, 1989
Sess., p. 4619, remarks of Representative Robert God-
frey. Section 10a-154a was enacted in response to an
attempt by student organizations at the University of
Connecticut to obtain access to student evaluations of
faculty performance. See 32 H.R. Proc., Pt. 17, 1989
Sess., pp. 5820–21, remarks of Representative Godfrey
(‘‘From the very beginning . . . performance evalua-
tions have been exempt as personnel file material from
[disclosures under the act] . . . . Interestingly
enough, this issue has only re-arisen this year because
of this request for particular information provided by
students.’’); Conn. Joint Standing Committee Hearings,
Education, Pt. 1, 1989 Sess., p. 127 (setting forth testi-
mony of Mitchell Pearlman, then executive director and
general counsel for commission).
   Furthermore, the legislative history confirms that
§ 10a-154a was enacted to protect the official system of
peer and student evaluations of faculty and professional
staff performance in state institutions of higher educa-
tion. Nothing in the legislative history suggests that the
legislature intended to exempt from the requirements
of disclosure under the act records involving the resolu-
tion of a formal grievance filed against a faculty mem-
ber. Rather, as Aronow and the commission assert, the
legislative debate in the House of Representatives
reflected a tension about whether officially collected
evaluations of university faculty performance, particu-
larly student evaluations, required the same level of
confidentiality as records of teacher performance and
evaluation at the primary and secondary school level.15
See 32 H.R. Proc., Pt. 17, 1989 Sess., pp. 5818–22,
remarks of Representative Mae Schmidle and Represen-
tative Godfrey. A similar discussion occurred in the
Senate. Senator Philip Robertson, speaking in opposi-
tion to the bill, stated as follows: ‘‘There is a difference
between elementary and secondary school teachers and
constituent units of higher education professors. . . .
If there is someone who is known by students, by faculty
members, by administrative staff members that they
are not competent or not quite as competent to teach
a certain course, why should I be deprived of that
knowledge? It’s my money that is being used to pay
that person’s salary as a [s]tate taxpayer.’’ 32 S. Proc.,
Pt. 7, 1989 Sess., pp. 2428–29. Moreover, at the public
hearing held prior to passage of the bill, David Newton,
the vice president for personnel for Connecticut State
University, stated: ‘‘What I feel this particular bill pro-
tects is the right for [a university’s] official evaluation
system which may include samplings of student data
as well as data taken from colleagues and other sources
to be shielded from the public view. In the absence of
that, we face a prospect of having evaluations so
dilute[d] and so qualified in content that they will be
useless to the process and useless to us who participate
in the administration of the state university system.’’
Conn. Joint Standing Committee Hearings, supra, p. 126.
   Lieberman contends that legislative history demon-
strates that, unlike § 10-151c, the scope of § 10a-154a
is not limited to official performance evaluations and
applies to ‘‘any record of a faculty member or profes-
sional staff [member] which is also a record of perfor-
mance or evaluation.’’16 (Emphasis added.) In support
of this assertion, Lieberman cites to portions of the
legislative history of § 10a-154a that merely recite the
following, now codified, language: ‘‘Any record main-
tained or kept on file by a board of trustees of a constit-
uent unit of the state system of higher education . . . .’’
General Statutes § 10a-154a; see 32 S. Proc., supra, p.
2424, remarks of Senator Robertson. In so contending,
however, Lieberman overlooks the nearly identical lan-
guage contained in § 10-151c: ‘‘Any records maintained
or kept on file by the Department of Education . . . .’’
   The legislative history demonstrates, as Aronow and
the commission contend, that the legislature intended
§ 10a-154a to extend the same protections to state uni-
versity faculty and professional staff members as § 10-
151c granted to public primary and secondary school
teachers. For example, speaking in opposition to Sena-
tor Robertson’s proposed amendment to the bill, which
would have required the disclosure of a record of perfor-
mance and evaluation to constitute an invasion of pri-
vacy before qualifying for exemption,17 Senator Kevin
Sullivan stated that the proposed amendment was ‘‘fully
inconsistent with what the [state] . . . already decided
a long time ago with [respect to] individuals who are
in every respect the equivalen[t] of higher education
faculty and that is that we have exactly this provision
now for teachers and professionals in our public, ele-
mentary and secondary schools.’’ 32 S. Proc., supra,
p. 2426. Senator Sullivan then urged rejection of the
amendment, pointing out that ‘‘faculty in higher educa-
tion and the quality of our higher education system
deserve the same fairness, the same treatment, the same
personnel process that we have provided for elementary
and secondary school teachers and professionals.’’ Id.,
p. 2428; see also Conn. Joint Standing Committee Hear-
ings, supra, p. 127 (Pearlman testifying that ‘‘[s]everal
years ago, a bill was passed that provided for the confi-
dentiality of these records only with respect to . . .
local public school teachers below the rank of superin-
tendent’’); Conn. Joint Standing Committee Hearings,
supra, p. 175 (testimony of Steve Thorton, staff orga-
nizer for Congress of Connecticut Community Colleges,
indicating that language under consideration was ‘‘simi-
lar to and actually completes the work of a . . . legisla-
tive initiative, which . . . preserved the confidentiality
of evaluations of public school teachers’’). These com-
ments in the legislative history of § 10a-154a support
our understanding that, in passing § 10a-154a, the legis-
lature intended to provide a very similar exemption
from disclosure in § 10a-154a as in § 10-151c.
   As explained previously in this opinion, this court
has narrowly construed exemptions to disclosure under
the act. See Director, Dept. of Information Technology
v. Freedom of Information Commission, supra, 274
Conn. 187; see also footnote 19 of this opinion. For
example, in Kelley v. Bonney, supra, 221 Conn. 578–79,
this court applied a narrow construction of § 10-151c
and held that certain documents filed with the State
Board of Education, which contained allegations of a
variety of different forms of teacher misconduct, did
not constitute ‘‘ ‘records of teacher performance and
evaluation’ ’’ as used in § 10-151c.18 Similar to the docu-
ments at issue in Kelley, the reports at issue in the
present case are the result of an investigation into alle-
gations of workplace misconduct against Lieberman.
Moreover, in Ottochian v. Freedom of Information
Commission, supra, 221 Conn. 397, this court declined
to adopt the plaintiff’s interpretation of § 10-151c that
all documents discussing teacher performance were
exempt from disclosure pursuant to § 10-151c. In
Ottochian, this court upheld as reasonable the commis-
sion’s conclusion that letters, which not only concerned
a high school’s violations of state regulations governing
high school football practice sessions, but also con-
tained information about the plaintiff’s performance as
the high school football coach, were not exempt in their
entirety under § 10-151c. Id., 395–400. In Ottochian, the
commission, after concluding that the superintendent
had failed to comply with its first order to redact only
the portions of the letters that contained evaluative
content, ‘‘designated a line-by-line order specifying
those portions of the letters that the superintendent
should redact.’’ Id., 396.
   Although Lieberman concedes that a record of per-
sonal misconduct may also contain an evaluation of
an individual’s performance, he invites this court to
conclude that any record containing any form of evalua-
tive content pertaining to a university faculty or profes-
sional staff member is protected from disclosure under
§ 10a-154a. We rejected the plaintiff’s broad claim in
Ottochian, and, for the foregoing reasons, we reject
Lieberman’s analogous claim that the legislature
intended to exempt such a broad range of records from
disclosure through § 10a-154a. See id., 397. As demon-
strated by Ottochian, we further note the burdensome
nature of imposing a requirement that custodians of
documents redact any form of evaluative content from
all documents pertaining to faculty or professional staff
members. See id., 396.
   Lieberman claims that the analysis of § 10-151c in
Wiese v. Freedom of Information Commission, supra,
82 Conn. App. 604, is inapplicable to the present case
because the disclosure of the documents at issue in
Wiese was specifically authorized by the language in
§ 10-151c requiring the disclosure of records of the per-
sonal misconduct of a teacher and § 10a-154a does not
contain similar language.19 In support of his claim, Lieb-
erman accurately points out that the provisions of § 10a-
154a were not changed to reflect the exception for
records of personal misconduct to the exemption set
forth in § 10-151c, as amended by No. 02-138, § 20, of
the 2002 Public Acts (P.A. 02-138). In response, Aronow
and the commission, citing Wiese, contend that the
amendment to § 10-151c, which expressly excluded
records of personal misconduct from the exemption
to disclosure set forth in § 10-151c, only codified the
original intent of § 10-151c so as to clarify that records
of teacher misconduct were never intended to be within
the scope of the phrase ‘‘ ‘teacher performance and
evaluation.’ ’’ We agree with Aronow and the com-
mission.
   The plaintiff in Wiese, a high school teacher, showed
a film entitled ‘‘ ‘Damned in the USA’ ’’ to his American
government class. Wiese v. Freedom of Information
Commission, supra, 82 Conn. App. 606. Upon learning
that the plaintiff had shown the film, his supervisors
investigated the matter and deemed the film to be age
inappropriate. Id. As a result of the investigation, the
superintendent, a teacher’s union representative, and
the plaintiff signed a ‘‘ ‘last chance agreement,’ ’’ which
‘‘detailed the superintendent’s findings of fact, the pun-
ishment involved and penalties for future infractions.’’
Id. Subsequently, the defendants, a newspaper and
reporter, requested that the school provide them with
the agreement and the plaintiff objected to the request,
claiming that the agreement fell within the exemption
to the general rule of disclosure contained in § 10-151c.
Id., 606–607. The defendants then appealed to the com-
mission. Id., 607. In Wiese, the commission found that
the agreement was not a record of ‘‘ ‘teacher perfor-
mance and evaluation’ ’’ within the meaning of § 10-
151c and ordered that it be disclosed. Id., 608. The
Appellate Court upheld the judgment of the trial court
affirming the commission’s order of disclosure. Id., 611–
12. Recognizing that the ‘‘case highlights the uncharted
waters between what information constitutes a record
of teacher misconduct, meriting discipline, and what
information constitutes a record of teacher perfor-
mance in the classroom setting, meriting an evaluation
of that performance,’’ the Appellate Court reasoned that
‘‘[a]n activity may be related collaterally to teaching but
nevertheless merit discipline . . . . This is such a case.
In the judgment of the superintendent in this case, the
plaintiff’s conduct, showing an age inappropriate film,
merited discipline. The agreement describes that judg-
ment and the need for discipline.’’ (Citation omitted.)
Id., 612.
   The facts in Wiese, however, predated the passage
of P.A. 02-138 and the court’s analysis was based on
the scope of the phrase ‘‘teacher performance and eval-
uation’’ and the original intent of § 10-151c as drafted
before the amendment. See id., 610 n.6. Contrary to
Lieberman’s argument, the Appellate Court’s decision
in Wiese was not based on the ‘‘personal misconduct’’
language of P.A. 02-138, but was a logical extension of
its prior holding in Carpenter v. Freedom of Informa-
tion Commission, 59 Conn. App. 20, 755 A.2d 364, cert.
denied, 254 Conn. 933, 761 A.2d 752 (2000). See Wiese v.
Freedom of Information Commission, supra, 82 Conn.
App. 612.
    In Carpenter, which was decided two years before
the passage of P.A. 02-138, the Appellate Court upheld
as reasonable the commission’s determination that
‘‘records ‘relating to incidents in which school employ-
ees are alleged to have allowed, either inadvertently or
intentionally, students to have access to pornography or
sexually explicit material’ ’’ related only to the plaintiff’s
personal conduct and not the plaintiff’s ability to teach
and, therefore, were not exempt from disclosure as
‘‘ ‘records of teacher performance and evaluation’ ’’
under § 10-151c. Carpenter v. Freedom of Information
Commission, supra, 59 Conn. App. 21–22. In Carpenter
the Appellate Court concluded that such ‘‘[r]ecords of
a teacher’s personal misconduct occurring during class
time, but unrelated to teaching . . . should not be pro-
tected from disclosure under § 10-151c.’’ Id., 26. On the
basis of the foregoing analysis, we agree with the trial
court that interpretation of § 10a-154a should parallel
the interpretation of § 10-151c because the Appellate
Court, in examining the scope of the phrase ‘‘records
of teacher performance and evaluation,’’ had distin-
guished between records of personal misconduct and
records of evaluation prior to the statutory amendment.
   Lieberman further contends that because, unlike § 10-
151c, § 10a-154a applies to both faculty and professional
staff members and the phrase ‘‘performance and evalua-
tion’’ is not modified by the term ‘‘teacher,’’ § 10a-154a
encompasses records involving the performance of any
role a faculty or professional staff member fulfills, not
merely records involving their teaching responsibilities.
Thus, Lieberman claims that the reports fall within the
scope of § 10a-154a because they concern, inter alia,
Lieberman’ performance in his capacity as chairman of
the health center’s orthopedic surgery department. We
disagree. Instead, we conclude, as the Appellate Court
did in Wiese, that the reports in the present case concern
conduct ‘‘collaterally’’ related to Lieberman’s various
positions at the health center. See Wiese v. Freedom of
Information Commission, supra, 82 Conn. App. 612.
  Lastly, we address Lieberman’s assertion that the trial
court erred in considering the primary purpose behind
the creation of the reports, namely responding to a filed
grievance, rather than limiting its analysis to the content
of the reports. Aronow and the commission respond
that the context in which a document is created is
relevant to the inquiry of whether that document is
protected from disclosure under § 10a-154a and that
Lieberman’s interpretation would be inconsistent with
the overarching policy favoring disclosure under the
act. We agree with Aronow and the commission.
   In Rose, this court concluded that § 10-151c was not
‘‘intended to prevent the public disclosure of the sub-
stance of votes of a public agency that happen to con-
cern matters of personnel, teacher performance or
evaluation.’’ Rose v. Freedom of Information Commis-
sion, supra, 221 Conn. 234. In Rose, the school superin-
tendent recommended to a local board of education
that it take disciplinary action against teachers and
administrators who had ‘‘staged a mock arrest of a
teacher as a prelude to teaching students about the
Scopes Monkey Trial.’’ Id., 219. The local board of edu-
cation discussed the incident and the recommended
disciplinary action in executive session, but then recon-
vened in public and voted to accept the superintendent’s
recommendations for disciplinary action, without dis-
closing the specific action on which it voted. Id., 220.
This court, acknowledging that the legislature intended
that § 10-151c serve as an extension of the statute gov-
erning the privacy of personnel files,20 reasoned that
‘‘[w]hile it is quite possible that the vote of the [local
board of education] to approve the superintendent’s
recommendation might generate disciplinary actions,
such as the issuance of letters of reprimand, suspen-
sions, or terminations, which in turn might produce
records which would become part of the plaintiff’s per-
sonnel files, the vote itself is not such a record.’’ (Inter-
nal quotation marks omitted.) Id., 234. Therefore, this
court concluded that the commission was ‘‘acting
within the scope of its authority in ordering the [local
board of education] to furnish the complainants ‘with a
record containing the recommendation for disciplinary
action it approved.’ ’’ Id., 235.
   While the present case does not raise the same con-
cerns expressed in Rose about whether elected public
officials are performing their duties properly, it involves
a question similar to that presented in Rose. Similar to
the vote to either approve or reject the superintendent’s
recommendations for discipline in Rose, the committee
issued a report in response to the filing of Aronow’s
grievance and Austin drafted a report to respond to the
committee’s recommendations. Like the local board of
education’s vote in Rose, the reports in the present case
are not disciplinary records.
  Furthermore, the parties conceded at oral argument
before this court that the document initiating the griev-
ance at issue in this appeal is subject to public disclo-
sure. By withholding the reports from disclosure, a
party who files a grievance pursuant to the specific
grievance procedure at issue in the present case would
solely be notified of the resolution of the grievance.
Therefore, if we were to follow the position urged by
Lieberman, a grievant would be required to exercise
his right to appeal the outcome of a filed grievance
without the benefit of knowing the rationale. Such an
interpretation would unduly hinder the grievance
process.
   Conceivably almost all records relating to a faculty or
professional staff member’s employment could include
some form of evaluative content. Thus, to adopt Lieber-
man’s position would make the exception so broad
that it would threaten to swallow the general rule of
disclosure under the act, as it applies to university fac-
ulty and professional staff members. See Director, Dept.
of Information Technology v. Freedom of Information
Commission, supra, 274 Conn. 187. Therefore, we
reject Lieberman’s broad construction of § 10a-154a
and, instead, narrowly construe the exemption. See id.;
see also footnote 19 of this opinion. Because our inter-
pretation is consistent with our narrow interpretation
of § 10-151c and with the policy framework of the act,
we conclude that the reports in the present case do not
constitute a ‘‘record of the performance and evaluation’’
of a state university faculty or professional staff mem-
ber within the exemption created by § 10a-154a. Accord-
ingly, we conclude that the trial court properly
dismissed Lieberman’s appeal.
      The judgment is affirmed.
      In this opinion the other justices concurred.
  1
     General Statutes § 10a-154a provides: ‘‘Any record maintained or kept
on file by a board of trustees of a constituent unit of the state system of
higher education which is a record of the performance and evaluation of a
faculty or professional staff member of such constituent unit shall not be
deemed to be a public record and shall not be subject to disclosure under
the provisions of section 1-210, unless such faculty or professional staff
member consents in writing to the release of his records by the board of
trustees of the constituent unit. Such consent shall be required for each
request for a release of such records.’’
   2
     All references to positions in this opinion pertain to those held at the
time of the incident relevant to this appeal. We note that Lieberman has
held various other positions, including faculty member at the University of
Connecticut School of Medicine and director of the Musculoskeletal Institute
at the health center.
   3
     The health center’s freedom of information officer, Scott Wetstone, was
also named as a defendant in the underlying action. During the proceedings
before the trial court, the health center and Wetstone declined to take a
position on whether the reports at issue are exempt from disclosure under
the act pursuant to § 10a-154a. These parties, instead, requested judicial
guidance in interpreting the scope of the exemption to the act in § 10a-154a.
We note that, although these parties declined to file appellate briefs on the
primary issue in the present case, they filed a joint supplemental brief on
the issue of mootness in response to the order of this court dated April 1,
2015. See footnote 7 of this opinion. We also note that Aronow has, inter
alia, adopted the arguments set forth in the commission’s brief.
   4
     We note that Lieberman was granted permission to intervene as a full
party respondent by the commission. We further note that, although the
University of Connecticut Health Center Chapter of the American Associa-
tion of University Professors was granted permission to intervene as a full
party complainant by the commission, it did not appear before the trial
court and is not a party to the present appeal.
   5
     General Statutes § 1-200 (5) provides in relevant part: ‘‘ ‘Public records
or files’ means any recorded data or information relating to the conduct of
the public’s business prepared, owned, used, received or retained by a public
agency . . . whether such data or information be handwritten, typed, tape-
recorded, printed, photostated, photographed or recorded by any other
method.’’
   6
     Lieberman subsequently appealed from the judgment of the trial court
to the Appellate Court, and we transferred the appeal to this court pursuant
to General Statutes § 51-199 (c) and Practice Book § 65-1.
   7
     All the parties to the appeal agree that the present question is not ren-
dered moot by a discovery order issued in a collateral proceeding, which
permitted limited disclosure of the reports to Aronow. Nonetheless, because
mootness implicates this court’s subject matter jurisdiction, we are required
to address the issue.
   The record discloses the following additional relevant facts, which are
undisputed. On March 20, 2015, the commission notified this court that the
health center had recently provided the reports to Aronow pursuant to a
discovery order issued in a collateral proceeding before the Commission
on Human Rights and Opportunities (CHRO). The health center made this
disclosure subject to a confidentiality order and a requirement that the
reports be returned at the conclusion of the CHRO proceeding. As a result,
on April 1, 2015, this court ordered the parties ‘‘to file simultaneous supple-
mental briefs addressing the issue of whether this appeal is moot in light
of the fact that the [reports] have been provided to [Aronow] pursuant to
a discovery order issued [in the CHRO] proceeding.’’
   The parties assert that a comparison of the limited nature of disclosure
permitted under the protective order issued in the collateral CHRO proceed-
ing and the unencumbered disclosure order of the commission demonstrates
that the present appeal is not moot. In contrast to the restrictions on disclo-
sure of the reports contained in the protective order issued by the CHRO,
the final order of the commission does not contain any restrictions on
further use or dissemination of the reports. The commission’s order simply
provides that the health center ‘‘shall forthwith provide [Aronow] with a
copy of the [reports], free of charge.’’ For the foregoing reasons, we agree
with the parties and, accordingly, conclude that the appeal is not ren-
dered moot.
   8
     In the present case, the parties do not dispute that the commission’s
interpretation of this phrase has never been subject to judicial scrutiny nor
does the commission contend that its interpretation is time-tested. Aronow
and the commission do claim, however, that the commission’s interpretation
of the phrase ‘‘record of the performance and evaluation’’ in § 10a-154a
should be entitled to some degree of deference because the commission
has consistently applied a reasonable construction to similar language found
in § 10-151c and the commission applied that same construction to § 10a-
154a in the present case. In support of this claim, the commission cites to
Cos Cob Volunteer Fire Co. No. 1, Inc. v. Freedom of Information Commis-
sion, 212 Conn. 100, 106, 561 A.2d 429 (1989), and Ottochian v. Freedom
of Information Commission, 221 Conn. 393, 398-–99, 604 A.2d 351 (1992).
In the first of these two cases, this court upheld the commission’s interpreta-
tion of the term ‘‘operational meeting’’ contained within a statute that, at
the time, provided an exemption to the act’s open meeting requirement for
‘‘[a]ny operational meeting of active members of a volunteer fire department
. . . .’’ (Internal quotation marks omitted.) Cos Cob Volunteer Fire Co. No.
1, Inc. v. Freedom of Information Commission, supra, 102; see General
Statutes (Rev. to 1989) § 7-314 (b). In doing so, this court explained that
‘‘[w]hen the legislature uses a broad term, such as ‘operational meeting[s],’
in an administrative context, without attempting to define that term, it
evinces a legislative judgment that the agency should define the parameters
of that term on a case-by-case basis.’’ Cos Cob Volunteer Fire Co. No. 1,
Inc. v. Freedom of Information Commission, supra, 106. In the second case,
we applied this conclusion in deferring to the commission’s interpretation
of the term ‘‘records’’ in § 10-151c. Ottochian v. Freedom of Information
Commission, supra, 399. We note that both of these cases were decided
long before the enactment of § 1-2z and that the present case involves an
issue of statutory construction that has never been subject to judicial scru-
tiny and lacks a time-tested interpretation by the commission. See Freedom
of Information Officer, Dept. of Mental Health & Addiction Services v.
Freedom of Information Commission, 318 Conn. 769, 781, 122 A.3d 1217
(2015). Accordingly, we follow the mandates of § 1-2z.
   9
     The parties agree that the reports are records that were kept on file by
a board of trustees of a constituent unit of the state system of higher
education, and that Lieberman, a faculty member, has not consented to
their disclosure.
   10
      Section 10-151c defines ‘‘ ‘teacher’ ’’ as ‘‘each certified professional
employee below the rank of superintendent employed by a board of educa-
tion in a position requiring a certificate issued by the State Board of Edu-
cation.’’
   11
      We agree with the trial court that the phrase ‘‘a record of the performance
and evaluation of a faculty or professional staff member’’ in § 10a-154a is
analogous to the phrase ‘‘records of teacher performance and evaluation’’
in § 10-151c.
   12
      We note that there is no such similar requirement in title 10a of the
General Statutes.
   13
      In 2002, the legislature amended § 10-151c by adding, inter alia, the
following statutory language: ‘‘Notwithstanding any provision of the general
statutes, records maintained or kept on file by any local or regional board
of education which are records of the personal misconduct of a teacher
shall be deemed to be public records and shall be subject to disclosure
pursuant to the provisions of subsection (a) of section 1-210. . . .’’ Public
Acts 2002, No. 02-138, § 20.
   14
      Section § 1-210 (b) (2) exempts from the purview of the act ‘‘[p]ersonnel
or medical files and similar files the disclosure of which would constitute
an invasion of personal privacy . . . .’’ This court has previously stated that
‘‘the invasion of personal privacy exception of [§ 1-210 (b) (2)] precludes
disclosure . . . only when the information sought by a request does not
pertain to legitimate matters of public concern and is highly offensive to a
reasonable person.’’ (Internal quotation marks omitted.) Rocque v. Freedom
of Information Commission, 255 Conn. 651, 662, 774 A.2d 957 (2001). At
oral argument before this court, counsel for the commission suggested that
the subject of a grievance might be able to raise § 1-210 (b) (2) as a ground
for nondisclosure. Lieberman has not raised § 1-210 (b) (2) and, accordingly,
we decline to address this issue in the present case.
   15
      For example, Representative Mae Schmidle, opposing the bill, stated
as follows: ‘‘[T]his bill . . . prevents students from gaining access to evalua-
tions that the students themselves have provided for the faculty. Now I
know that we have an exception to local public school teachers and a lot
of people tend to agree with that. When you send a child to a local public
school you don’t have any option. You have nowhere else to send that
particular child if you’re going to be in the school system and there may
be some rationale for preventing the evaluations of public school teachers
from being public, but I don’t see that this is the same situation and I don’t
see the necessity of doing this for university teachers. . . . If, for example,
in a particular instance, you’re not pleased with the performance of a faculty,
you always have the option of going to another school or another university.
That is not so with the public school children and I don’t think that we can say
that this is similar or exactly like the exception for public school children.’’ 32
H.R. Proc., Pt. 17, 1989 Sess., pp. 5819–20. In response, Representative
Godfrey explained that this bill was aimed at protecting administratively
facilitated evaluations: ‘‘[T]here is an alternative method of providing or
obtaining that information of student evaluation and it is by having the
students do them themselves . . . . So it’s not a question of hiding particu-
lar information that would otherwise be available to students or to potential
students, but it simply says the university isn’t going to be the facility by
which this is performed.’’ Id., p. 5821.
   16
      Lieberman does not dispute that the legislative history of § 10-151c
indicates that the legislature was concerned about protecting the confidenti-
ality of official performance evaluations when it enacted § 10-151c.
   17
      Senator Robertson’s proposed amendment to the bill was defeated. 32
S. Proc., supra, p. 2431.
   18
      The verified petition and complaint in Kelley contained the following
allegations: ‘‘(1) the plaintiff conveyed to students the belief that females
are mentally and morally inferior to males; (2) he ‘sexualized’ his classroom
presentations causing his students to feel anger, embarrassment and fright;
(3) he failed to cover the curriculum material for his courses; (4) he failed
to set a good example regarding patience, fairness, compassion, and respect
for the rights of others without regard to race, sex, religion or nationality;
(5) students were ‘traumatized’ by him; (6) he ‘repeatedly [verbally] abused’
students; (7) he committed rough and hurtful batteries on male students;
and (8) he touched female students against their will.’’ Kelley v. Bonney,
supra, 221 Conn. 555–56.
   19
      We note that Lieberman further claims that the court in Wiese erred in
narrowly construing § 10-151c. Lieberman contends that the rule of narrow
construction does not apply to §§ 10-151c and 10a-154a because these stat-
utes provide that the records within their scope ‘‘shall not be deemed to
be public records,’’ rather than providing that the records are exempt from
the general rule of disclosure under the act. This court has previously applied
the rule of narrow construction to § 10-151c. See Kelley v. Bonney, supra,
221 Conn. 578–79; Ottochian v. Freedom of Information Commission, supra,
221 Conn. 398; Rose v. Freedom of Information Commission, supra, 221
Conn. 233. Accordingly, in light of our discussion of the notable similarities
between these statutes subsequently in this opinion, we disagree with Lieber-
man and construe § 10-151c narrowly.
   20
      At the time this court rendered its decision in Rose, the statutory lan-
guage governing personnel files was set forth in General Statutes (Rev. to
1991) § 1-19 (b) (2). That language was transferred to § 1-210 (b) (2) in 1999.
See Rocque v. Freedom of Information Commission, 255 Conn. 651, 663
n.1, 774 A.2d 957 (2001); see also footnote 14 of this opinion.